Pettit, J.
This suit was commenced by George Conway, Isaac Conway, and Fulvia Conway against Lewis Freyer, Henry W. Knarr, John H. Wernike, and Catharine Freyer. The parties were not changed in the court below, but all, plaintiffs and defendants, remained in it to final judgment. Knarr only appeals.
Section 551, 2 G. & H. 270,-is as follows: “A part of several co-parties may appeal, but in such case they must serve notice of the appeal upon all the other co-parties, and file the proof thereof with the clerk of the Supreme Court. Unless they appear and decline to join, they shall be regarded as having joined, and shall be liable for their due proportion of the costs. If they decline to join, their names' may be struck out, on motion, and they shall not take an appeal *258afterwards, nor shall they derive any benefit from the appeal, unless from the necessity of the case, except persons under legal disabilities.” No such notice has been given, or filed with the clerk of this court, and by a long line of numerous decisions of this court, this appeal must be dismissed as not having been properly perfected.
G. Durbin, for appellant.
W. D. Ward and — Cravens, for appellees.
The appeal is dismissed, at the costs of the appellant.